 

Exhibit 10.2

FIRST AMENDMENT

TO

EMPLOYMENT AGREEMENT

This First Amendment (this “Amendment”) to the Employment Agreement by and
between Auxilium Pharmaceuticals, Inc. (the “Company”) and Edward J. Arcuri,
Ph.D. (the “Executive”), dated as of the 26th day of July, 2010 (the “Employment
Agreement”), is entered into as of this 1st day of November, 2010, by and
between the Company and the Executive.

RECITALS

WHEREAS, the Company and the Executive are parties to the Employment Agreement,
and the Company and the Executive now desire to amend the Employment Agreement
to include a bonus component to the severance amounts for which the Executive is
eligible under the Employment Agreement and to clarify certain payment timing
provisions set forth therein.

WHEREAS, Section 13 of the Employment Agreement permits modifications to the
Employment Agreement by written agreement between the Company and the Executive.

NOW, THEREFORE, the Employment Agreement is hereby amended as follows:

1. Section 2.1(b)(ii) of the Employment Agreement is amended to read as follows:

(i) Executive shall receive severance payments in an amount equal to (A) 1.0
times Executive’s annual Base Salary at the rate in effect at the time of
Executive’s termination plus (B) 1.0 times the Executive’s average annual bonus
paid by the Company to Executive for the two fiscal years preceding the fiscal
year in which Executive’s termination of employment occurs (or if Executive is
employed for less than two years, then 1.0 times the Executive’s annual bonus
paid for the prior year); provided, however, that in the event that termination
occurs prior to the time when Executive is awarded a bonus for performance in
2011, then Executive shall receive $113,750, less appropriate withholdings taxes
and deductions. The severance amount shall be paid in equal monthly installments
over the twelve-month period following Executive’s termination of employment
(the “Severance Period”). Such monthly payments shall commence within 60 days
after the effective date of the termination, subject to Executive’s execution
and non-revocation of the Release during such 60 day period. Notwithstanding any
provision of this Agreement to the contrary, in no event shall the timing of
Executive’s execution of the Release, directly or indirectly, result in
Executive designating the calendar year of payment, and if a payment that is
subject to execution of the Release could be made in more than one taxable year,
payment shall be made in the later taxable year.

2. Section 2.2(b)(ii) of the Employment Agreement is amended to read as follows:

(i) Executive shall receive severance payments in an amount equal to (A) 1.5
times Executive’s annual Base Salary at the rate in effect at the time of
Executive’s termination plus (B) 1.5 times the Executive’s average annual bonus
paid by the Company to Executive for the two fiscal years preceding the fiscal
year in which Executive’s termination of employment occurs (or if Executive is
employed for less than two years, then 1.5 times the Executive’s annual bonus
paid for the prior year); provided, however, that in the event that

 

1



--------------------------------------------------------------------------------

termination occurs prior to the time when Executive is awarded a bonus for
performance in 2011, then Executive shall receive $113,750, less appropriate
withholdings taxes and deductions. The payment shall be made within 60 days
after the effective date of the termination of employment, subject to
Executive’s execution and non-revocation of the Release during such 60 day
period. Notwithstanding any provision of this Agreement to the contrary, in no
event shall the timing of Executive’s execution of the Release, directly or
indirectly, result in Executive designating the calendar year of payment, and if
a payment that is subject to execution of the Release could be made in more than
one taxable year, payment shall be made in the later taxable year.

3. Effect of Amendment. Except to the extent expressly amended hereby, the
Employment Agreement shall remain in full force and effect in all respects.

IN WITNESS WHEREOF, this Amendment has been duly executed by the parties hereto
as of the day and year first written above.

 

AUXILIUM PHARMACEUTICALS, INC. By:   /s/ Armando Anido Name:   Armando Anido
Title:   Chief Executive Officer and President EXECUTIVE /s/ Edward J. Arcuri
Edward J. Arcuri, Ph.D.

 

2